DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/8/2022 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 1020110120075, Machine translation) in view of Yokoyama (US Pub No. 2011/0175079) and Chen (J. Mater. Chem. C, 2014, 2, 9565–9578)
	Regarding Claim 1-7, and 13-20, Lee et al. teaches an organic electroluminescence device [Fig. 1, page 2/26 of translated document], comprising:
	a first electrode [20, anode, Fig. 1, page 2/26]
	a hole transport region [30 and 40, Fig. 1, page 2/26] on the first electrode [20, anode, Fig. 1, page 2/26];
	an emission layer [50, Fig. 1, page 2/26] on the hole transport region [30 and 40, Fig. 1, page 2/26];
	an electron transport region [60 and 70, Fig. 1, page 2/26] on the emission layer [50, Fig. 1, page 2/26]; and 
	a second electrode [80, cathode, Fig. 1, page 2/26] on the electron transport region [60 and 70, Fig. 1, page 2/26]
	wherein the first electrode and the second electrode each independently comprise at least one selected from aluminum and ITO or ZnO [middle of page 16/26], 
	wherein the emission layer comprises a polycyclic compound represented by formula 1 [page 15/26, middle of page, it is preferable that the layer containing the spiro compound is a light emitting layer];
See formula 10, in the middle of page 4/26

    PNG
    media_image1.png
    323
    222
    media_image1.png
    Greyscale



Lee et al. is silent on at least one of A1 to A8 is N, and at least one of A9 to A13 is N in formula 7, 
Yokoyama et al. teaches a divalent pyridoindole ring structure that provides excellent electron transport performance and excellent thermal resistance [0024, page 7, compound d19].
	Chen et al. teaches a benzene ring, where an additional nitrogen in the ring provides lower-lying LUMO and HOMO energy levels, good electron injection and hole blocking abilities, higher electron mobility, and higher efficiencies [Fig. 2, page 9568, bottom left of page]
Since modified Lee et al. is concerned about providing a development of a stable organic layer materials, [top of page 2/26], it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the carbazole and phenyl portion of Lee et al. with the pyridoindole and divalent pyridine portion of Yokoyama et al. in order to provide a compound with excellent electron transport performance and excellent thermal resistance [0024], and provide to provide good electron injection and hole blocking abilities, higher electron mobility, and higher efficiencies [Fig. 2, page 9568, bottom left of page].
 Although modified Lee et al. does not explicitly teach the compound in the table above, modified Lee et al. teaches finite number of compounds for the OLED device; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound as it is merely the selection of a finite amount of recognized compounds in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).Within the combination above, modified Lee et al. teaches Formula 7, and compound 54 in claim 13 and 20.
	Regarding Claim 8, within the combination above, modified Lee et al. teaches wherein the emission layer comprises a host and a dopant, and the dopant comprises the polycyclic compound [bottom of page 25/26, and middle of page 15/26]
	Regarding Claim 9, within the combination above, modified Lee et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Lee et al. has a reasonable basis to believe the claimed “wherein the polycyclic compound is a dopant for thermally activated delayed fluorescence” is inherently possessed by the device of modified Lee et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 10, within the combination above, modified Lee et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Lee et al. has a reasonable basis to believe the claimed “wherein the polycyclic compound is a blue dopant having a wavelength of less than about 470 nm” is inherently possessed by the device of modified Lee et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 11, within the combination above, modified Lee et al. teaches wherein the hole transport region comprises: a hole injection layer on the first electrode; a hole transport layer on the hole injection layer; and an electron blocking layer on the hole transport layer [page 2/26].
	Regarding Claim 12, within the combination above, modified Lee et al. teaches wherein the electron transport region comprises: a hole blocking layer on the emission layer; an electron transport layer on the hole blocking layer; and an electron injection layer on the electron transport layer [page 2/26].
	Regarding Claim 21, within the combination above, modified Lee et al. is silent on wherein in Formula 7, when A11 is the part that is connected with Formula 1, at least two selected from A9, A10, A11 and A13 are each N, or at least two selected from A1 to A8 are each N.
	Chen et al. teaches a benzene ring, where an additional nitrogen in the ring provides lower-lying LUMO and HOMO energy levels, good electron injection and hole blocking abilities, higher electron mobility, and higher efficiencies [Fig. 2, page 9568, bottom left of page], such as a phenyl ring with 2 or 3 nitrogen atoms in the ring.
	Since modified Lee et al. is concerned about providing a development of a stable organic layer materials, [top of page 2/26], it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the phenyl portion of Lee et al. with the pyrazine or triazine of Chen et al in order to provide a compound that has good electron injection and hole blocking abilities, higher electron mobility, and higher efficiencies [Fig. 2, page 9568, bottom left of page].
Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments of modified Lee et al., Yokoyama et al. teaches a divalent pyridoindole ring structure that provides excellent electron transport performance and excellent thermal resistance [0024, page 7, compound 19].
Yokoyama et al. teaches a divalent pyridoindole ring structure that provides excellent electron transport performance and excellent thermal resistance [0024, page 7, compound d19].
	Chen et al. teaches a benzene ring, where an additional nitrogen in the ring provides lower-lying LUMO and HOMO energy levels, good electron injection and hole blocking abilities, higher electron mobility, and higher efficiencies [Fig. 2, page 9568, bottom left of page]
Since modified Lee et al. is concerned about providing a development of a stable organic layer materials, [top of page 2/26], it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the carbazole and phenyl portion of Lee et al. with the pyridoindole and divalent pyridine portion of Yokoyama et al. in order to provide a compound with excellent electron transport performance and excellent thermal resistance [0024], and provide to provide good electron injection and hole blocking abilities, higher electron mobility, and higher efficiencies [Fig. 2, page 9568, bottom left of page].
The teaching of Yokoyama et al. teaches a compound for at least one organic layer between electrodes of a OLED [Abstract]. Yokoyama et al. teaches the anthracene compound with the pyridoindole ring being used in the light emitting layer [0037], the hole blocking layer or the electrode transport layer [0065]. 
Lee et al. teaches the spiro-compound is included in at least the light emitting layer, the hole blocking layer or electron transport layer [page 1-2 of 26, see bottom of page 1 and top of page 2]. 
Furthermore, Yokoyama et al. teaches a phenyl and pyridine group are interchangeable [page 8-9, chem 26 and 32].
	Chen et al. teaches a benzene ring, where an additional nitrogen in the ring provides lower-lying LUMO and HOMO energy levels, good electron injection and hole blocking abilities, higher electron mobility, and higher efficiencies [Fig. 2, page 9568, bottom left of page], such as a phenyl ring with 2 or 3 nitrogen atoms in the ring.
It is the view of the examiner that the combination would have resulted in a compound with excellent electron transport performance and excellent thermal resistance [0024].
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).						Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726